 


113 HR 2277 IH: To eliminate the sporting purposes distinction in the gun laws.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2277 
IN THE HOUSE OF REPRESENTATIVES 
 
June 6, 2013 
Mr. Collins of Georgia (for himself, Mr. Massie, Mr. Broun of Georgia, Mr. Johnson of Ohio, Mr. Stockman, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To eliminate the sporting purposes distinction in the gun laws. 
 
 
1.Elimination of sporting purposes distinction 
(a)Amendments to the Internal Revenue CodeSection 5845(f) of the Internal Revenue Code of 1986 is amended— 
(1)by striking which the Secretary finds is generally recognized as particularly suitable for sporting purposes; and 
(2)by striking which the owner intends to use solely for sporting purposes. 
(b)Amendments to title 18, united states code 
(1)Section 921(a)(4)(B) of title 18, United States Code, is amended by striking which the Attorney General finds is generally recognized as particularly suitable for sporting purposes. 
(2)Section 921(a)(4) of such title is amended in the 2nd sentence by striking which the owner intends to use solely for sporting, recreational or cultural purposes. 
(3)Section 921(a)(17)(C) of such title is amended by striking a projectile which the Attorney General finds is primarily intended to be used for sporting purposes,. 
(4)Section 922 of such title is amended in each of subsections (a)(5), (a)(9), and (b)(3) by striking sporting.  
(5)Section 922(r) of such title is amended by striking of this chapter as not being particularly suitable for or readily adaptable to sporting purposes. 
(6)Section 923(j) of such title is amended by striking devoted to the collection, competitive use, or other sporting use of firearms in the community. 
(7)Section 925(a)(3) of such title is amended by striking determined by the Secretary of the Treasury to be generally recognized as particularly suitable for sporting purposes and. 
(8)Section 925(a)(4) of such title is amended by striking (A) determined by the Attorney General to be generally recognized as particularly suitable for sporting purposes, or determined by the Department of Defense to be a type of firearm normally classified as a war souvenir, and (B). 
(9)Section 925(d)(3) of such title is amended by striking and is generally recognized as particularly suitable for or readily adaptable to sporting purposes. 
(10)Section 925(e)(2) of such title is amended by striking , provided that such handguns are generally recognized as particularly suitable for or readily adaptable to sporting purposes. 
 
